—In an action to recover damages for personal injuries, the plaintiff appeals from (1) an order of the Supreme Court, Queens County (Milano, J.), dated July 6, 1999, which granted the defendant’s motion for summary judgment dismissing the complaint on the ground that the plaintiff failed to sustain a serious injury within the meaning of Insurance Law § 5102, and (2) a judgment of the same court, dated September 10, 1999, which dismissed the complaint. The notice of appeal from the order is also deemed to be a notice of appeal from the judgment (see, CPLR 5501 [c]).
Ordered that the appeal from the order is dismissed; and it is further,
Ordered that the judgment is affirmed; and it is further,
Ordered that the respondent is awarded one bill of costs.
The appeal from the intermediate order must be dismissed because the right of direct appeal therefrom terminated with the entry of judgment in the action (see, Matter of Aho, 39 NY2d 241, 248). The issues raised on appeal from the order are *431brought up for review and have been considered on the appeal from the judgment (see, CPLR 5501 [a] [1]).
The defendant’s motion papers established a prima facie case for summary judgment (see, Licari v Elliott, 57 NY2d 230). In opposition to the motion, the plaintiff submitted a report prepared by a chiropractor. Although the chiropractor’s report stated “I hereby affirm the truth of the foregoing”, the chiropractor failed to appear before a notary or other such official to formally declare the truth of the contents of the document. Accordingly, the chiropractor’s report did not constitute competent evidence (see, CPLR 2106; Doumanis v Conzo, 265 AD2d 296), and the defendant’s motion for summary judgment dismissing the complaint was properly granted. Mangano, P. J., Santucci, Krausman, Florio and Schmidt, JJ., concur.